Title: John Adams to Abigail Adams, 21 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia August 21. 1777. Thursday
     
     This Morning, We have heard again from the Fleet. At 9 o Clock at Night, on the 14. Inst. upwards of an hundred Sail were seen, standing in between the Capes of Cheasapeak Bay. They had been seen from the Eastern shore of Virginia, standing off, and on, for two days before.—This Method of coasting along the shore, and standing off, and on, is very curious. First seen off Egg Harbour, then several Times off the Capes of Delaware, standing in and out, then off Sinepuxent, then off the Eastern shore of Virginia, then standing in to Cheasapeak Bay. How many Men, and Horses, will he loose in this Sea Ramble, in the Heat of Dog days. Whether he is going to Virginia to steal Tobacco, to N. Carolina to pilfer Pitch and Tar, or to South to plunder Rice and Indigo, who can tell? He will seduce a few Negroes from their Masters let him go to which he will. But is this conquering America?
     From the Northward We learn that Arnold has marched with about 2000 Men to the Relief of Fort Schuyler.
     Our People have given Sir John Johnson and his Regulars, Tories and Indians, a very fine Drubbing. The Indians scarcely ever had such a Mauling. The Devils are so frightened that they are all run away to howl and mourn.
     The Papers, inclosed with this, will give you, more particular Information.—Can nothing be done at Rhode Island at this critical Time.—Opprobrium Novangliae!
     What is become of all the Massachusetts continental Troops. Every Regiment and every Man of them is at the Northward, under Gates—and yet We are told they have not 4000 Men fit for Duty Officers included. And there are 3 Regiments there from N. Hampshire too.
     
     10 o Clock at Night
     Just come in from Congress. We have within this Hour, received Letters of Generals Schuyler and Lincoln, giving an Account of the Battle of Bennington, wherein Gen. Starks has acquired great Glory, and so has his Militia. The Particulars are to be out in an Hand Bill, tomorrow Morning. I will inclose you one.
    